Case 5:18-cr-00258-EJD Document 803-2 Filed 05/27/21 Page 1 of 4




     Exhibit 23
           Case 5:18-cr-00258-EJD Document 803-2 Filed 05/27/21 Page 2 of 4



Elizabeth Holmes’ Lawyers Want Off Her Case
  rollingstone.com/culture/culture-news/elizabeth-holmes-theranos-lawyers-cooley-llp-895633/

                                                                                               October 7, 2019


Home Culture Culture News
October 7, 2019 11:20AM ET

The Theranos founder and alleged scam artist — who is facing federal fraud charges and a
class-action suit — isn’t paying her legal bills, per court filings

By
EJ Dickson




EJ Dickson

Reporter

EJ Dickson's Most Recent Stories

View All




                                                                                                                 1/3
          Case 5:18-cr-00258-EJD Document 803-2 Filed 05/27/21 Page 3 of 4




Elizabeth Holmes in 2016, before her company Theranos was outed as a scam.

Jeff Chiu/AP/Shutterstock

Elizabeth Holmes, the disgraced tech wunderkind whose blood-testing startup Theranos was
revealed to be based on sham science, has often been referred to as the ultimate Silicon
Valley scammer. Now, she’s been accused of scamming her lawyers as well, who are asking
to be removed from her employ because she hasn’t been able to pay them for their services.

In a recent court filing, Holmes’s lawyers, who are representing her against the plaintiffs of a
class-action fraud lawsuit, are attempting to remove themselves from the case, claiming that
they hadn’t been paid by Holmes in almost a year. According to the Washington Post, three
lawyers at Cooley LLP, the Palo-Alto-based litigation firm representing Holmes in the suit, are
trying to remove themselves from the case, claiming that the firm “has no expectation that
Ms. Holmes will ever pay it for its services as her counsel.”

Related
James Corden Mocks Elizabeth Holmes, Theranos With 'Poo' Company Sketch
Books to Read If You're Obsessed With the Elizabeth Holmes Documentary
Although a judge has not yet ruled on Cooley’s request to be removed from the case, the
firm was hired to represent Holmes in a massive 2016 class action lawsuit filed against her,
Theranos, and the drugstore chain Walgreens, which at one point had struck a deal to offer


                                                                                                   2/3
          Case 5:18-cr-00258-EJD Document 803-2 Filed 05/27/21 Page 4 of 4

Theranos’s blood-testing services to customers. In the lawsuit, which was filed in U.S. District
Court in Phoenix in 2016, consumers allege that Holmes, Theranos and Walgreens
knowingly participated in a “massive fraud” by offering the blood test, which was revealed by
a Wall Street Journal investigation to have been ineffective and based on junk science.

A tech entrepreneur who once topped Forbes’ list of youngest self-made female billionaires,
Holmes dropped out of Stanford University when she was just 19 to found Theranos, which
she told Silicon Valley investors would revolutionize the world of diagnostic testing.
Journalists and investors were captivated by Holmes’ youth, beauty, and academic
credentials, and she was quickly able to amass a network of high-profile backers to help fund
the company, to the degree that it was at one point valued at $9 billion.

A 2015 Wall Street Journal investigation, however, questioned the efficacy of Theranos’s
blood-testing services, also shedding light on some of Holmes’ questionable management
tactics and the company’s legal team’s attempts to strong-arm its critics. Facing a barrage of
lawsuits, Holmes was forced to shutter Theranos in 2018, and she and her former partner
Ramesh “Sunny” Balwani were indicted on federal fraud charges earlier this year.

Holmes faces up to 20 years in prison if convicted, as well as millions of dollars in fines. Her
trial is scheduled for August 2020.



Verify it's you

To help keep your account secure, please log-in again.

Please log in

You are no longer onsite at your organization. Please log in.
For assistance, contact your corporate administrator.




                                                                                                   3/3
